Citation Nr: 1316788	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral ankle disabilities.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for bilateral hearing loss; a low back condition; a right knee condition; and a left knee condition.  This matter further comes before the Board from a June 2008 rating decision in which the RO denied service connection for tinnitus, a right ankle condition and for a left ankle condition.

The Veteran presented testimony at the RO at a personal hearing before a Decision Review Officer (DRO) in January 2008.

In December 2011, the Board denied the issues of entitlement to service connection for right ear hearing loss and the issues of entitlement to service connection for left ear hearing loss, a low back disability, DJD of the right and left knees, and bilateral ankle disabilities, were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

In September 2012, the RO granted service connection for multi-level degenerative arthritis and disc disease of the thoracolumbar spine, as well as osteoarthritis of the right and left knees.  The remaining issues have been returned to the Board for adjudication.   

The Board notes that the RO denied service connection for tinnitus in June 2008.  The Veteran disagreed with the denial in July 2008.  In December 2008, the RO confirmed the denial.  An statement of the case (SOC) was issued in March 2009, but did not include the issue of service connection for tinnitus, only the issues regarding service connection for hearing loss, bilateral ankle disability, and low back disability.  An Appeal to Board of Veterans Appeals (VA Form 9) was received in March 2009.  Included in his arguments, were references to tinnitus.  The RO finally issued a SOC that pertained to tinnitus in September 2009.  Subsequent to the Board's remand, the RO issued a supplemental statement of the case (SSOC) that includes tinnitus.  In light of the fact that the Veteran has continuously argued service connection for tinnitus, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).


FINDINGS OF FACT

1.  Although the Veteran has current diagnoses of bilateral hearing loss and tinnitus, as well as credible evidence of acoustic trauma during his military service from repeated exposure to loud noise, the most probative (competent and credible) medical and other evidence of record indicates these conditions are unrelated to his military service, including specifically to that noise trauma.

2.  Although the Veteran has current diagnoses of disabilities of the ankles, as well as evidence of bilateral ankle trauma during his military service, the probative medical and other evidence of record demonstrates these disorders are unrelated to his military service, to include any in-service injury.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus also was not incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The Veteran's disabilities of the ankles, including the arthritis were not incurred in or aggravated by his military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A RO letter dated in April 2007 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above. 

Of further significance here is the fact that neither the Veteran, nor his representative, have asserted any deficiencies in the notice provided to the Veteran with regard to the claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA evaluation and treatment records.  He also had VA compensation examinations, including for opinions concerning whether his claimed disabilities are related or attributable to his military.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The Veteran's representative has argued that the VA examinations that were conducted were inadequate to evaluate his claimed disabilities, especially the most recent conducted in February 2012.  However, as explained in more detail below, the reports of the examinations, and the other evidence of record, contain the findings needed to properly adjudicate the claims, including in terms of determining whether there is a relationship between his disorders and his military service.  Therefore, additional examination and opinions are not needed.  38 C.F.R §§ 3.327, 4.2.  As well, the Board finds that the remand instructions were substantially complied with as the necessary information was provided in order to decide the claims.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions).)  Therefore, VA has properly assisted the Veteran in obtaining any relevant evidence.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability-or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Arthritis and sensorineural hearing loss (organic diseases of the nervous system) are considered chronic diseases, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the competency, credibility, and resultant probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss and Tinnitus

First addressing the question of current disability, private and VA records reflect left ear hearing loss.  For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran had a VA examination in August 2007 in response to his claims for service connection.  An audiogram revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz of 60, 65, 60, 75, and 85 decibels, respectively.  The audiometric testing results clearly establish hearing loss in the left ear as defined in 38 C.F.R. § 3.385.  

That examiner also diagnosed bilateral tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

In considering the second element of the Shedden analysis (evidence of in-service incurrence or aggravation or a relevant disease or an injury), the Veteran's STRs are negative for a report of or finding of any hearing loss or tinnitus; however, they do show that he underwent several audiometric tests in service, including in January 1968 and in February 1970.  A review of these audiometric findings shows that he did not have bilateral hearing loss disability, pursuant to 38 C.F.R. § 3.385, at any time during active service, and that in-service audiometric testing showed basically normal hearing.  He had a hearing evaluation in January 1968 in anticipation of his enlistment into the military.  The audiogram revealed pure tone thresholds in his left ear at 500, 1000, 2000, and 4000 Hz of 0, 10, 10, and 15 decibels, respectively.  On separation from his term of service, an audiogram in February 1970 revealed pure tone thresholds in his left ear at the frequencies of 500, 1000, 2000, and 4000 Hz of 10 at each frequency.   And, when providing his in-service medical history, he specifically denied any hearing loss.  

The Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). 

The Veteran contends he has current hearing loss due to loud noise exposure during combat in Vietnam.  The Veteran is capable of describing and reporting his noise exposure in service.  Layno v. Brown, 6 Vet. App. 465, 470 (1992).  It is also noted that his DD 214 shows a military occupational specialty (MOS) of light weapons infantryman; thus, noise exposure is deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  

The Board therefore finds that his lay statements regarding the type and extent of his noise exposure in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Therefore, this Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether this current hearing loss disability and tinnitus are attributable to the noise exposure he experienced in service or, instead, the result of other unrelated factors.  Establishing that he has a current hearing loss disability and that he was exposed to excessive noise during his service does not obviate the need for him to also have evidence linking this current disability to that injury in service.  And, unfortunately, in this particular instance the most probative-meaning competent and credible-evidence is against his claims of a relationship or correlation between his current hearing loss and tinnitus and his noise exposure in service.

Over the appeal period, the Veteran submitted a series of private employment related audiograms dated between August 1971 and April 1985, which show a progression of hearing loss at different frequencies but none that reached a hearing loss as defined by VA.  The August 1971 audiogram revealed puretone thresholds in his left ear at 500, 1000, 2000, 3000, and 4000 Hz of 10, 15, 10, 25, and 20 decibels, respectively.  So according to Hensley there is evidence of hearing loss at 3000 Hz.  The June1982 audiogram revealed puretone thresholds in his left ear at 500, 1000, 2000, 3000, and 4000 Hz of 35, 15, 10, 15, and 25 decibels, respectively.  So according to Hensley there is evidence of hearing loss at 0 and 4000 Hz.  But, to reiterate, not, as defined by VA.  However, the April 1985 audiogram shows puretone thresholds in his left ear at 500, 1000, 2000, 3000, and 4000 Hz of 35, 25, 15, 25, and 30 decibels, respectively, which satisfies the requirement for hearing loss as defined by VA.  

VA outpatient record dated in May 2007, show that the Veteran reported that at some time in 2003 he woke with sudden hearing loss.  However, he felt that 50 percent of his hearing had since returned.  He did not seek medical care for a year.  He reported military and civilian job noise exposure.  The diagnosis was moderate to severe sensorineural hearing loss in the left ear.  He also reported constant ringing in his ear, but stated also that he did not pay attention to the ringing.  

So, there is no suggestion of tinnitus until 2007, 37 years after his military service ended.  Even he, himself, denied any left ear hearing loss until 2003, some 33 years after service discharge, although as shown above, there is objective evidence of hearing loss in 1985, still an extended period of time after military service, approximately 15 years.  

In fact, the Veteran has reported conflicting accounts as to the onset of his hearing loss and tinnitus.  As noted, he denied any hearing loss at separation from service and did not report tinnitus.  In his application for VA benefits filed in November 1970, he failed to mention any problems with hearing loss or tinnitus.  In the private medical records (employment medical records) submitted with his claims that date from March 1970, he continuously denied any problems with an earache, deafness, or impaired hearings.  So while the Board has acknowledged his likely exposure to loud noise during his military service and consequent injury (acoustic trauma), his reports concerning the time of onset of his hearing loss and tinnitus are must less consistent, so much less credible.  See Struck v. Brown, 9 Vet. App. 145 (1996); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Nevertheless, the mere fact that there is no documentation of these conditions for so long after service is not altogether dispositive of these claims, but it is nonetheless probative evidence to be considered in deciding these claims and may be viewed as evidence against them.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, in considering the third element of the Shedden analysis as it pertains to the requirement of a nexus or link between the current disabilities and an event, injury or disease in service, there is the VA audiological testing conducted in August 2007.  The examiner opined that given the fact that he had normal hearing loss at discharge, the hearing loss was unrelated to military service.  Furthermore his tinnitus was related to his hearing loss and not to military service.  This audiologist did not have the Veteran's claims file for review.  

In light of the Veteran's medical history, another VA audiological examination was conducted in February 2012.  This audiologist reviewed the medical records and interviewed the Veteran.  After examination, she also concluded that his left ear hearing loss was unrelated to military service.  In providing her rationale she noted that in comparing the 1968 military pre-induction and the 1971 workplace audiograms, there was no shift in hearing.  Furthermore, she reported that there are no medical studies that provide a nexus between noise exposure and sudden sensorineural hearing loss.

As noted above the Veteran representative has argued that the VA examination was inadequate as it did not take into consideration the Veteran's statements regarding his hearing loss.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the even higher Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  But, here, the VA compensation examiner that commented unfavorably on the merits of this case took into consideration the Veteran's report of acoustic trauma in service, but nonetheless determined the current tinnitus and hearing loss is not a consequence, so not a result of that noise exposure in service. 

She did not dispute the notion that there was relevant injury (noise exposure) in service.  And, still, she ultimately determined that given the relatively lack of complaints both during service and the length of time after service before hearing loss was diagnosed and tinnitus was reported was one of the reasons for concluding his tinnitus and hearing loss are unrelated to the noise exposure in service.  She also considered the absence of any medical basis for concluding that these disabilities are related to service.  Hence, the opinion was not so much predicated on the absence of documentation of the purported injury in service.  The VA examiner's reasons for concluding against the claim instead are based on other factors, not just unacceptance of the claimed injury or symptoms in service. 

The adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The examiner's opinions were based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file). 

There also is no medical opinion in the file refuting the VA examiner's unfavorable opinion, and the Veteran's unsubstantiated lay statements are insufficient to rebut this opinion given their lessened probative value since, even if competent, they are not also credible.  Consequently, for these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claims.  Instead, the preponderance of the evidence is unfavorable, so the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

Service Connection for Bilateral Ankle Disabilities

The Veteran also claims that he has disabilities of his ankles related to his military service.  The Board finds that the preponderance of this evidence is against finding that the Veteran's disabilities of the ankles were incurred in service, as a residual of his injury while on active duty.  

At the outset, the Board notes that when considering the first element of the Shedden analysis, a February 2009 VA X-ray report revealed mild tibiotalar osteophyte formation of the left medial malleolus.  There was also a small left calcaneal spur noted, otherwise the ankle mortises were intact.  There was no evidence of acute fracture or dislocation.  VA February 2012 X-rays report of the right ankle showed a plantar calcaneal spur and a small amount of insertional spurring at the Achilles tendon.  Therefore, current disabilities of the ankles are of record.

In regards to the second element of Shedden, in-service incurrence, the STRs show that in June 1969, the Veteran received treatment for his ankle, including soaking and wrapping.  It was noted that he complained of pain in the left ankle, and that he had sprained his right ankle.  In July 1969 he had a cast removed from the right ankle, and he was to use crutches for walking for two weeks. 

In his claim filed in March 2007, the Veteran contended that he injured his feet jumping out of helicopters in Vietnam.  On the VA examination in August 2007, he claimed that his foot pains started after service and was associated with standing on concrete floors.  He also recalled having foot pain after long marches.  In a statement submitted by the Veteran in July 2008, he reported that he injured his ankles in service when he was sitting on the top of a bunker, about 10 to 15 feet from the ground, and there were incoming rounds that caused him to jump off quickly and sprain his ankle.  He again claimed his ankles were injured in service when he had to jump off helicopters, anywhere from 5 to 20 feet from the ground, with a 40 pound field pack on his back.  He also claimed that he sprained his ankles many times in service, but did not go to the medic while he was in the field. 

As such, the Veteran meets the first and second requirements of the Shedden analysis.  Accordingly, the question then becomes whether his current disabilities of the ankles are attributable to the injury he experienced in service or the result of other unrelated factors.  As noted above, establishing that he has a current disability and that he had an injury during his service does not obviate the need for competent and credible evidence linking his current disabilities to the injury in service. 

In this case the probative and persuasive evidence in this regard is against the Veteran's claim.  The Board initially points out that no chronic ankle disabilities were diagnosed in service.  Thus, the Veteran's current disabilities did not have their onset in service.  Additionally, there is no evidence showing a diagnosis of arthritis of the ankles in service or within a year of discharge.  Thus, entitlement to service connection is not warranted in this regard either.

Moreover, the probative and persuasive medical evidence of record does not etiologically relate the Veteran's ankle disorders to service or any event of service. 

At the outset, the Board finds that the Veteran is competent to report that he sustained injuries in service.  He is also competent to state that he has experienced ankle pain since the injuries.  Even though in reviewing the initial VA compensation examination in April 1971, the Veteran does not refer to in-service injury to the ankles. 

An April 2004 private treatment record showed that the Veteran twisted his right ankle on an irregular parking lot surface, and the diagnosis was right ankle sprain.

On VA examination in August 2007, the examiner opined that the Veteran's foot condition was less likely as not cause by or a result of military service.  As rationale, the examiner noted that the Veteran reported that his foot pain started after service and was associated with standing on concrete floors.  It was also noted that the Veteran recalled having foot pain after long marches, which the examiner noted was plausible.  Finally, the examiner found that there was no evidence in the STRs to support a claim of injury to the feet.

On VA examination in February 2009, the Veteran reported that his bilateral ankle condition had an onset in 1968 when he jumped off a bunker and twisted his left ankle.  He reported he was casted for two weeks, and thereafter he repeatedly twisted his ankle walking through the jungles.  He also reported that his right ankle was twisted often in service by rolling inversion, but no acute injury was reported.  He reported he jumped out of a lot of helicopters in service and sustained numerous ankle injuries on these jumps.  The diagnosis was right ankle sprain 1968, and it was noted that he had a bilateral ankle condition associated with his right ankle sprain.  The examiner opined that the Veteran's subjective bilateral ankle instability was less likely as not caused by or a result of the Veteran's in service bilateral ankle sprain.  For rationale, the examiner noted that there was no documentation of chronic in-service subjective bilateral ankle issues, nor adequate demonstration of chronicity to find that the Veteran's complaints of in-service ankle sprains are the current cause of his subjective bilateral ankle complaints.  The examiner noted that the Veteran had a BMI of 44 and that this was most likely the cause of the degenerative changes noted on his left ankle film.  Finally, the examiner noted that the Veteran did have a documented left ankle sprain, but also indicated that there was no other treatment note after the ankle was casted and found to be well-healed.  The examiner opined that there was no evidence of either severity or chronicity of ankle injury to find an association with the Veteran's current complaints. 

While there had been two VA examinations addressing a probable etiology for current foot/ankle disabilities, the Board found problems with both VA examiner's opinions.  First, neither VA examiner acknowledged the Veteran's contentions of ankle pain since service as potential evidence of chronicity.  Moreover, while the VA examiner in 2009 did apparently consider the Veteran's multiple theories of entitlement, the VA examiner did not provide a definitive opinion regarding current diagnoses (as the diagnosis was listed as "subjective bilateral ankle instability" although x-ray evidence suggested otherwise).  Also, the VA examiner did not provide a clear opinion with adequate rationale and did not fully consider the Veteran's contentions (as noted above).  The Board found that the wording and rationale provided in the 2009 VA examiner's opinion, regarding the Veteran's ankles, were insufficient and ambiguous.   

Pursuant to a remand, another VA examination was conducted in February 2012.  This examiner also found that it was less likely as not that the Veteran's ankle disorders are related to injury in service, namely his claims of jumping out of helicopters.  In providing the rationale, this physician noted that first of all, the X-rays failed to show any real internal derangement of the ankle joints, which would be expected from chronic old injuries.  Secondly, the Veteran's heavy weight must be considered as a great factor in aches and pains involving the soft tissue of the ankles.  Thirdly, there is little evidence of hyper-laxity of the deltoid ligaments of the ankles to support a diagnosis of severe chronic ankle sprains.  

As referred above, the Veteran's representative argues that the examiner's opinion was inadequate.  The Board disagrees.  Upon review of the examination report, the Board finds that this medical opinion is thorough, detailed and accurate.  Thus it is adequate for rating purposes.  The examiner accounted for the Veteran's various complaints related to the ankles during service and afterward.  The examiner considered the Veteran's lay reports of an in-service ankle injuries when determining its etiology.  Additionally, the examiner's opinions were based on a review of the pertinent medical history, including the Veteran's statements and are supported by sound rationale. 

Specifically, the VA examiner outlined the relevant facts in the report, which was cited in support of the ultimate conclusion that the Veteran's disabilities of the ankles are unrelated to his military service.  This detailed explanation included specific mention of facts with the ankles.  The examiner considered especially significant: (i) that the Veteran did not have significant internal derangement, which would be present if the in-service injury was so severe (ii) the Veteran's weight contributed to his complaints involving the soft tissue (iii) that there was no hyper-laxity of the deltoid ligaments, which would be support a diagnosis of chronic strains.  This examiner therefore concluded the Veteran's mild disabilities of the ankles are not related to his military service.  

Since the February 2012 examiner's opinion was based on a review of the pertinent medical history, lay assertions, and was supported by sound medical rationale, compelling evidence against the Veteran's claim that his disabilities of the ankles are related to service and, in particular, to the injuries in service is present.  See Wray, supra.  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

As previously noted, the Veteran's lay statements that he has experienced ankles pain since his initial injury in service have been considered.  His statements are noteworthy in light of the holding in Buchanan, recognizing lay evidence as potentially competent to support presence of disability, both during service and since.  The Veteran's statements however are of little probative value when weighed against the fact that there are no complaints of ankle problems in the many years after his military service had ended and the presence of an intercurrent injury post service, and the highly probative 2010 VA medical opinion, which is medical evidence against the claim. 

In conclusion, since the Veteran has not met the essential requirement of establishing the required nexus or linkage between his current disabilities of the ankles and military service, and in particular the injury he sustained in service, the preponderance of the evidence is against his claims.  Because the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  Accordingly, the appeal is denied.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for bilateral ankle disabilities is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


